UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4762


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMES EDWARD ROSE, a/k/a Kwali Smith, a/k/a Buck,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:07-cr-00503-LO-1)


Submitted:    March 16, 2009                 Decided:   March 31, 2009


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory B. English, ENGLISH & SMITH, Alexandria, Virginia, for
Appellant.    Dana J. Boente, Acting United States Attorney,
Stephanie Bibighaus Hammerstrom, Michael E. Rich, Assistant
United States Attorneys, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James        Edward        Rose        (“Rose”)       appeals        convictions

resulting from the armed robberies or attempted robberies of

several convenience stores in Northern Virginia.                             He challenges

the district court’s denial of his motion to suppress evidence

seized     in    two    searches        of     residences         with    which     Rose    was

associated:         his      uncle’s     apartment         (“Residence       1”),    and    his

girlfriend’s        apartment      (“Residence            2”).      Rose     had    moved    to

suppress     shoes      and    clothes,        a    backpack       with    ammunition       and

learner’s permit bearing his name, a cap, and a CD from which a

latent     finger      print    was     taken       seized       from    Residence    1,    and

clothes as well as certificates and documents bearing Rose’s

nickname seized from Residence 2.                         Finding that probable cause

supported issuance of each warrant, and the incriminating nature

of   the    seized        items       was      readily         apparent     to     detectives

performing the search, the district court denied Rose’s motion

to suppress.

             Rose      was     convicted       by     a    jury    of    three     counts    of

robbery,    in    violation        of    18    U.S.C.      §     1951    (2006);    attempted

robbery, in violation of 18 U.S.C. § 1951; four counts of use of

a firearm during a crime of violence, in violation of 18 U.S.C.

§ 924(c)(1)(A), (B) (2006); possession of a firearm by a felon,

in violation of 18 U.S.C. § 922(g)(1) (2006); attempted witness

tampering, in violation of 18 U.S.C.A. § 1512(b)(1) (West 2000 &

                                                2
Supp. 2008); and attempting to impede an official proceeding, in

violation of 18 U.S.C. § 1512(c)(2) (2006).            He was sentenced to

a total term of 1,120 months’ imprisonment.               On appeal, Rose

reasserts two of the arguments he made in his original pretrial

motion   to    suppress:    (1) the      state   magistrate   did    not    have

probable cause to issue search warrants for Residences 1 and 2;

and (2) officers did not have authority to seize the robbery-

related items not specifically delineated in the search warrants

for Residences 1 and 2.      For the reasons that follow, we affirm.

              In reviewing the district court’s ruling on a motion

to suppress, this court reviews the district court’s factual

findings for clear error and its legal determinations de novo.

United States v. Cain, 524 F.3d 477, 481 (4th Cir. 2008).                    The

facts are reviewed in the light most favorable to the prevailing

party below.      United States v. Jamison, 509 F.3d 623, 628 (4th

Cir. 2007).

              The relevant inquiry when reviewing the propriety of

the issuance of a search warrant is whether, under the totality

of the circumstances, the issuing judge had a substantial basis

for   concluding    that   there   was    probable   cause    to    issue   the

warrant.      Illinois v. Gates, 462 U.S. 213, 238-39 (1983).                The

facts presented to the issuing judge need only convince a person

of reasonable caution that contraband or evidence of a crime

will be found at the place to be searched.            Texas v. Brown, 460

                                      3
U.S. 730, 742 (1983).         We afford great deference to the district

court’s findings of probable cause.               Gates, 462 U.S. at 236.

             Rose contends that the affidavit submitted in support

of the search warrant for Residence 1 “was almost completely

based   on    information      provided      by    one     informant,”   with     no

independent corroboration by detectives.                   Therefore, according

to Rose, the magistrate did not have probable cause to issue the

warrant.      However, a review of the record reveals that Rose

misstates the case.

             Detectives surveilling Residence 1 noticed significant

“short term traffic” at the residence, of the kind typically

associated with the purchase and distribution of drugs.                         They

arrested an individual (“Informant”) seen exiting Residence 1

soon after his arrival there.            Informant told detectives he had

purchased    crack    cocaine    from    within      the    residence,   and    that

others in the house were using crack cocaine there.                      Informant

identified David Rose from a photograph, and stated he was at

the residence.        A check of the Fairfax County Police Department

records revealed that David Rose, Rose’s uncle, had provided

Residence    1   as   his    current    address;     a    criminal   record    check

confirmed    David    Rose    had   several       prior    convictions   for    drug

distribution.

             These    facts     corroborated        Informant’s      information.

Further, that the Informant’s face-to-face statements to police

                                         4
were against his penal interest lends support to their veracity.

See United States v. DeQuasie, 373 F.3d 509, 523 (4th Cir. 2004)

(noting       that    “an     informant       who          meets    face-to-face        with   an

officer provides the officer with an opportunity to assess his

credibility          and      demeanor       and           also     exposes       himself       to

accountability for making a false statement”); United States v.

Rowell, 903 F.2d 899, 903 (2d Cir. 1990) (finding an informant’s

statement reliable as it was made against penal interest).                                      As

the sum of this evidence was more than sufficient to “convince a

person of reasonable caution that contraband,” namely controlled

substances,         would    be    found     at       Residence      1,    we    find   probable

cause    existed       for    the    issuance          of    a    search   warrant      for    the

residence.

               Rose next argues that because the scope of the search

warrant       was    limited        to     “cocaine,            paraphernalia,      and    . . .

documents related to the distribution of cocaine,” detectives

lacked    authority          to    seize    any       of    the    robbery-related        items.

However, this argument must fail under the plain-view doctrine.

“[T]he    plain-view         doctrine       authorizes            warrantless     seizures     of

incriminating evidence when (1) the officer is lawfully in a

place    from       which    the    object    may          be    plainly   viewed;      (2)    the

officer has a lawful right of access to the object itself; and

(3)     the     object’s          incriminating             character       is     immediately

apparent.”          United States v. Jackson, 131 F.3d 1105, 1109 (4th

                                                  5
Cir. 1997).            Here, there is no question that the officers were

lawfully present in David Rose’s apartment and could lawfully

open   any      bags,     closets,       drawers,          or    containers         found    in   the

apartment in which drugs might be found.                                  See United States v.

Ross, 456 U.S. 798, 821 (1982).

              However,         Rose   argues         that       because      the    authority      to

search     Residence           1   was     “purportedly              based     on     information

relating     to    drug       trafficking[,]           .    .    .    there    is    no     way   any

incriminating          character      of    the       [robbery-related]              items    could

have been observed.”               However, this contention is belied by our

precedent.        The incriminating nature of a seized object is based

not on the information provided in the warrant, but on whether

“the agents collectively ha[ve] probable cause to believe the

[object] was evidence of a crime at the time of the seizure.”

United States v. Wells, 98 F.3d 808, 810 (4th Cir. 1996).                                          As

several      of    the       detectives     performing            the      search     immediately

identified the articles of clothing found at the scene as those

depicted in the videos and still photographs of several of the

robberies,        it    is    clear   that       the       incriminating           nature    of   the

robbery-related          items     was     immediately            apparent.          As     for   the

learner’s permit and the CD bearing a latent finger print, we

have   specifically            upheld      the    seizure            of    items     “linking     [a

suspect] to the premises where [evidence was] found.”                                        United

States     v.     Wardrick,        350     F.3d        446,       453       (4th     Cir.    2003).

                                                 6
Accordingly, we find the district court did not err in denying

Rose’s motion to suppress the items seized from Residence 1.

               It    is    similarly     clear        from     the   record    that     the

district       court      did   not    err    in   finding      that    probable      cause

supported issuance of the search warrant for Residence 2.                                A

criminal informant (“CI”) told detectives Rose had been staying

with    his    girlfriend       the    day    before     execution      of    the   search

warrants.           Fairfax     County       Police    records       corroborated     this

information, revealing that a woman living at Residence 2 had

once filed an assault warrant against Rose, and that Rose had

previously provided Residence 2 as his address.

               The CI further provided detectives with Rose’s cell

phone number; this number was registered to “Kwili K. Smith,”

which    the    CI     stated    was    an    alias     Rose    acquired      in    prison.

Detectives independently traced the phone number and determined

that it had received and originated calls on February 24, 2007,

from a tower located approximately 400 yards from Residence 2,

and the phone’s actual position was traced to that same tower.

In addition, the CI had personally observed Rose within the last

two weeks in possession of a handgun similar to that used in

several of the robberies.                We find that the CI’s information,

corroborated by the detectives’ independent investigations and

the evidence seized during the search of Residence 1, is more



                                               7
than sufficient to support the district court’s finding that the

issuance of the warrant was supported by probable cause.

             Turning to the items recovered from Residence 2, we

again    find     that   the   plain-view        doctrine       authorized       their

seizure.      As in the first search, several of the detectives

performing      the   search   immediately       identified      the   articles    of

clothing found at Residence 2 as depicted in videos and still

photographs of some of the robberies.                 Thus, the incriminating

nature of the clothing was immediately apparent.                       Further, the

detectives had the authority to seize documents bearing Rose’s

nickname     as   evidence     linking        Rose   to   the    premises.        See

Wardrick, 350 F.3d at 453.

             Accordingly, we find no error in the district court’s

ruling   denying      the   motion   to       suppress,    and    we    affirm    the

judgment of the district court.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                          8